DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on March 17, 2021, hereinafter “Reply”, after non-final rejection of December 22, 2020, hereinafter “Non-Final Rejection”.  Claims 1, 14, 18, and 20 have been amended.  Claims 9, 16, and 19 have been cancelled.  Claims 21-23 have been added.  Claims 1-8, 10-15, 17-18, and 20-23 remain pending in the application. 

Response to Amendments and Arguments
The Reply has been fully considered, with the Examiner’s response set forth below.
Applicant’s arguments with respect to independent claims 1, 14, and 18 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Another iteration of claim analysis has been made due to the amendment to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 13-15, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Horowitz et al. (US 10,698,775 B2), hereinafter “Horowitz”.


A system comprising:
a first compute node configured to (FIGs. 1-3; col. 5, lines 64-65, “the source system 101 [i.e., first compute node] comprises a source host server 102 hosting one or more virtual machines 104”; col. 1, lines 25-27, “Each of these virtual machines can be configured with its own set of virtual hardware, such as a processor, memory, ports”; e.g., a source system 101 [i.e., first compute node] that includes a first processor and a first memory module in each of the virtual machines 104 in the source system 101):
create a plurality of snapshots of a source virtual storage volume (FIGs. 1-3; col. 7, lines 36-48, “the replication server 124 can be executed on one or more virtual machines … the replication server 124 can communicate directly with either or both of the datastores 106 [i.e., source virtual storage volume], 116 (e.g., via a fiber switch) without needing to access the data though the host servers 102, 112. In yet other embodiments, intended changes to VMDK data can be identified through change backtracking rather than, or in addition to, using snapshots in snapshot rotation.”; col. 8, line 10 to col. 10, line 31, “With reference to FIG. 2, at Block 205, the replication server 124 opens a first snapshot of virtual machine data on the source system 101, such as the VMDK 110 … at Block 245, the replication process 200 creates a second snapshot of the source VMDK 110 (Block 235)”; e.g., the source system 101 [i.e., first compute node] configured to create a plurality of snapshots of a source datastore 106 [i.e., source virtual storage volume] mounted at the plurality of snapshots include a first snapshot and a second snapshot), each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume (FIGs. 1-3; col. 7, lines 9-13, “the differential engine 126 comprises a signature generator and/or comparison module that creates and compares digital signatures of data blocks of the source and target datastores 106, 116 to identify any corresponding data blocks that differ in their actual data”; col. 8, lines 10-21, “With reference to FIG. 2, at Block 205, the replication server 124 opens a first snapshot of virtual machine data on the source system 101, such as the VMDK 110”; e.g., each of the snapshots opened by the replication server 124 identifying a respective plurality of data blocks of virtual machine data included in the source datastore 106 [i.e., source virtual storage volume] on the source system 101; FIGs. 1-3; col. 8, line 10 to col. 10, line 31, “With reference to FIG. 2, at Block 205, the replication server 124 opens a first snapshot of virtual machine data on the source system 101, such as the VMDK 110 … at Block 245, the replication process 200 creates a second snapshot of the source VMDK 110 (Block 235)”; e.g., the first snapshot and the second snapshot [i.e., plurality of snapshots] being sequential in time since the first snapshot is created before the second snapshot); and
transmit at least a portion of the respective plurality of data blocks for each of the snapshots (FIGs. 1-3; col. 5, lines 64-65, supra; col. 6, lines 21-27, “The target host server 112 is in communication with a target datastore 116 including a VMFS 118 that stores information related to the virtual machine data blocks of the source and target datastores 106, 116 to identify any corresponding data blocks that differ in their actual data”; col. 8, lines 10-21, “With reference to FIG. 2, at Block 205, the replication server 124 opens a first snapshot of virtual machine data on the source system 101, such as the VMDK 110”; e.g., each of the snapshots opened by the replication server 124 identifying a respective plurality of data blocks of virtual machine data included in the source datastore 106 [i.e., source virtual storage volume] on the source system 101; col. 10, lines 5-13, “At Block 240, the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116”; e.g., the target system 111 [i.e., second compute node] configured to receive for each of the first snapshot and the second snapshot [i.e., the snapshots] in sequential order at least the updated data blocks [i.e., a portion of the respective plurality of data blocks] for each of the snapshots);
a second compute node (FIGs. 1-3; col. 5, lines 64-65, “The target system 111 [i.e., second compute node] comprises a target host server 112 hosting one or more virtual machines 114”; col. 1, lines 25-27, “Each of these virtual machines can be configured with its own set of virtual hardware, such as a processor, memory, ports”; e.g., a target system 111 [i.e., second compute node] that includes a second processor and a second memory module in each of the virtual machines 114 in the target system 111) configured to 
receive the at least the portion of the respective plurality of data blocks at a target virtual storage volume (FIGs. 1-3; col. 5, lines 64-65, supra; col. 6, lines 21-27, “The target host server 112 is in communication with a target datastore 116 including a VMFS 118 that stores information related to the virtual machine 114”; col. 10, lines 5-13, “At Block 240, the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116 [i.e., target virtual storage volume]”; e.g., the target system 111 [i.e., second compute node] configured to receive for each of the first snapshot and the second snapshot [i.e., the snapshots] in sequential order at least the updated data blocks [i.e., a portion of the respective plurality of data blocks] for each of the snapshots; FIGs. 1-3; col. 10, lines 5-13, “At Block 240, the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116 [i.e., target virtual storage volume]”; e.g., the target system 111 [i.e., second compute node] further configured to store the updated data blocks, transmitted from the source datastore 106, on a target datastore 116 [i.e., target virtual storage volume] at the target system 111 [i.e., second compute node]); and 
the first compute node configured to resynchronize the target virtual storage volume with the source virtual storage volume after the data blocks are transferred by transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots,  (FIGs. 1-3; col. 8, lines 18-34, “Moreover, the creation of the snapshot enables the source VMDK 110 to be opened for read-only access such that the virtual machine data can be replicated without changes being applied thereto”; note that the creation of the snapshot for replication enables the source VMDK 110 (of the source datastore 106 [i.e., source virtual storage volume]) to be opened for read-only access, and thus the source datastore 106 is not blocked from being accessed; col. 10, lines 21-31, “Once the updated data blocks have been sent to the target system 111, the source VMDK 110 and the target VMDK 120 are presumably re-synchronized. At that point, the replication process 200 resumes the default snapshot rotation process. Thus, at Block 245, the replication process 200 creates a second snapshot of the source VMDK 110 (Block 235), and the first snapshot, which has been handling writes during the differential replication process, is closed and merged into both the source and target VMDKs 110, 120 (Block 250). The second snapshot then becomes the first, or primary, snapshot (Block 255), and the replication process returns to Block 210”; e.g., the target system 111 [i.e., second compute node] configured to resynchronize the target datastore 116 [i.e., target virtual storage volume] with the source datastore 106 [i.e., source virtual storage volume] when the source VMDK 110 and the target VMDK 120 are re-synchronized once the updated data blocks have been sent [i.e., after the data blocks are transferred] to the target system 111 so that the target datastore 116 [i.e., target virtual storage volume] at the target system 111 actively replicates the source datastore 106 [i.e., source virtual storage volume] using the replication process 200 that creates the one or more data write requests from applications on the virtual machine 104 and received at the source datastore 106 [i.e., source virtual storage volume] after the creation of snapshot B [i.e., last one] of the plurality of snapshots, such as snapshots A and B in FIG. 3).

Mattox teaches a last one of the plurality of snapshots.  Nevertheless, Mattox does not teach the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.

However, Horowitz teaches:
the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots (col. 11, lines 15-29, “the snapshot component 116 may identify a committed snapshot [i.e., the last one of the plurality of snapshots] from the generated snapshots. … A committed snapshot may be a latest snapshot of the database 108 that is representative of only committed data. Stated differently, the committed snapshot may be the most recent snapshot that only contains committed data”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattox to incorporate the teachings of Horowitz to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source 

	Regarding claims 1 and 18, the claimed method and the claimed media comprise the same steps or elements as those in claim 14. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 14 above.

Regarding claim 13, the combination of Mattox teaches the method recited in claim 1.

Mattox further teaches:
the method further comprising:
making a target replica available for executing data read requests (FIGs. 5-6; col. 16, line 29-47; e.g., making the VMFS A 508 a [i.e., target replica] available for executing read [i.e., data read requests] and/or write access to VMDK 510 b in the VMFS A 508 a).

Regarding claim 15, the combination of Mattox teaches the system recited in claim 14.

Mattox further teaches:
wherein the plurality of snapshots includes a first snapshot and a second snapshot (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; e.g., the plurality of snapshots includes a first snapshot and a second snapshot created at Block 205 and Block 245, respectively in FIG. 2), the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; col. 10, line 39 to col. 12, line 3, “FIG. 3 illustrates an exemplary timeline 300 of states of data during the replication process 200 of FIG. 2, according to certain embodiments of the invention. In particular, the timeline 300 includes a simplified representation of the states of data on a source system (e.g., source datastore 106) and a target system (e.g., target datastore 116) during replication in a virtual computing environment … As shown at State A, the entire virtual machine 104 of the source system 101 is initially replicated to the target system 111. More particularly, in certain embodiments, the VMDK 110 stored on the source datastore 106, which holds the data of the virtual machine 104, is replicated to the target system 111 such that an identical, offline, virtual machine 114 is housed on the target host server 112 … At State B, a snapshot rotation process is initiated to maintain data consistency between the source first snapshot] is opened with respect to the source VMDK 110 to house changes intended to be made to the data of the source VMDK 110 by applications executing on the virtual machine 104”; e.g., the snapshot A [i.e., first snapshot] including first snapshot data with respect to the source VMDK 110 capturing a first data state, during the replication process 200 of FIG. 2, of the source datastore 106 [i.e., source virtual storage volume] at a first point in time at State B in FIG. 3), the second snapshot including second snapshot data capturing a second data state of the source virtual storage volume at a second point in time (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; col. 10, line 39 to col. 12, line 3, “At State C, when the changes housed by snapshot A are to be applied to the VMDKs, a second snapshot (i.e., snapshot B) is opened with respect to the VMDK 110. Snapshot A is also closed and a copy is sent to the target system 111 (e.g., via an SSH communication path) so that the changes housed therein are applied to both the source and target VMDKs 110, 120 (State D)”; e.g., the snapshot B [i.e., second snapshot] including second snapshot data with respect to the source VMDK 110 capturing a second data state, during the replication process 200 of FIG. 2, of the source datastore 106 [i.e., source virtual storage volume] at a second point in time at State D in FIG. 3), the second point in time being later than the first point in time (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; col. 10, line 39 to col. 12, line 3; e.g., the second point in time at State D being later than the first point in time at State B in FIG. 3).



Regarding claim 3, the combination of Mattox teaches the method recited in claim 2.

Mattox further teaches:
the method further comprising:
identifying a first portion of data blocks included in the first snapshot data but not included in the second snapshot data (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., identifying a first portion of data blocks included in the first snapshot data that contains all data of the source VMDK 110 and changes intended to be made to the data of the source VMDK 110 by applications executing on the virtual machine 104 when generating the snapshot A at States B and C, whereby such changes are not included in the second snapshot data for generation of the snapshot B at State C of FIG. 3; at State C, when the changes housed by snapshot A are to be applied to the VMDKs, the second snapshot (i.e., snapshot B) is opened with respect to the VMDK 110.).



Regarding claim 4, the combination of Mattox teaches the method recited in claim 3.

Mattox further teaches:
the method further comprising:
identifying a second portion of data blocks included in the first snapshot data and included in the second snapshot data (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., identifying a second portion of data blocks included in the first snapshot data for generation of the snapshot A at State B and included in the second snapshot data for generation of the snapshot B at State C of FIG. 3; the second portion of data blocks included in both snapshots A and B contains data in the source VMDK 110 that is not changed when the snapshot A is closed, and thus the same data that has not been changed in the snapshot A would also appear in the snapshot B after the snapshot B is opened).

	Regarding claim 22, the claimed media comprises the same steps or elements as those in claim 4. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Mattox teaches the method recited in claim 4.

Mattox further teaches:
wherein transferring at least a portion of the respective plurality of data blocks associated with the first snapshot includes transferring the first portion of data blocks (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., wherein transferring at least a portion of the respective plurality of data blocks associated with the snapshot A [i.e., first snapshot] includes transferring the first data portion of data blocks of the snapshot A at States B and C in FIG. 3).

	Regarding claim 23, the claimed media comprises the same steps or elements as those in claim 5. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Mattox teaches the method recited in claim 5.

Mattox further teaches:
wherein the second portion of data blocks is not transferred when transferring the respective plurality of data blocks associated with the second snapshot (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., the second portion of data blocks is not transferred when transferring the respective plurality of data blocks associated with the second snapshot because the second portion of data blocks, which contains the data that has not been changed when the snapshot B is created, is not transferred to the target VMDK 120 when, at State E, snapshot B is prematurely committed and merged into the source VMDK 110, thereby resulting in data of the source system 101 and the target system 111 being out-of-sync).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Horowitz et al. (US 10,698,775 B2), hereinafter “Horowitz”, as applied to claim 6 above, and further in view of Agarwal (US 2019/0213123 A1), hereinafter “Agarwal”.

Regarding claim 7, the combination of Mattox teaches the method recited in claim 6.

The combination of Mattox does not teach determining whether a data size associated with the second portion of data blocks exceeds a designated data transfer size threshold.

However, Agarwal teaches:
determining whether a data size associated with the second portion of data blocks exceeds a designated data transfer size threshold (FIGs. data size] associated with the snapshot chain [i.e., second portion of data blocks] for the first virtual machine exceeds the maximum incremental chain length [i.e., designated data transfer size threshold] for the snapshot chain).
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Agarwal to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a data storage domain of Agarwal having a cluster of data storage nodes or a cloud-based data store for determining a length associated with a snapshot chain of a snapshot for a virtual machine by managing automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments. Doing so with the data storage domain of Agarwal would provide a technology for reclaiming disk space by consolidating and/or deleting expired snapshots stored within a data storage domain. (Agarwal, [0019])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Horowitz et al. (US 10,698,775 B2), hereinafter “Horowitz”, and Agarwal (US 2019/0213123 A1), hereinafter “Agarwal”, as applied to claim 7 above, and further in view of Shetty et al. (US 2017/0154093 A1), hereinafter “Shetty”.

Regarding claim 8, the combination of Mattox teaches the method recited in claim 7.

The combination of Mattox does not teach wherein the target virtual storage volume is resynchronized with the source virtual storage volume when it is determined that the data size associated with the first data portion does not exceed the designated data transfer size threshold.

However, Shetty teaches:
wherein the target virtual storage volume is resynchronized with the source virtual storage volume when it is determined that the data size associated with the first portion does not exceed the designated data transfer size threshold (FIG. 4B; [0060]-[0061], “Incremental transfers, using incremental snapshots, may be performed until a synchronization criteria is met (e.g., a threshold number of incremental transfers, a last transfer transferring an amount of data below a threshold, etc.”; e.g., the secondary volume 414 [i.e., target virtual storage volume] is resynchronized with the primary volume 408 [i.e., source virtual storage volume] with incremental transfers, using incremental snapshots, that are performed until a synchronization criteria is met (e.g., a last transfer transferring an amount of data below a threshold); the data size associated with the first data portion] is below a threshold [i.e., designated data transfer size threshold]; note that since the amount of data is below the threshold, the amount of data does not exceed the threshold).
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Shetty to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a clustered network environment or a network storage environment of Shetty having data storage systems that are coupled over a cluster fabric for performing incremental transfers between storage controllers in a synchronous replication from a primary volume to a secondary volume. Doing so with the clustered network environment of Shetty would provide a computing device for non-disruptively establishing a synchronous replication relationship between a primary volume and a secondary volume and/or for resynchronizing the primary volume and the secondary volume. (Shetty, [0018])

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Horowitz et al. (US 10,698,775 B2), hereinafter “Horowitz”, as applied to claims 1 and 14, respectively above, and further in view of Sterin et al. (US 2019/0065096 A1), hereinafter “Sterin”.

Regarding claim 17, the combination of Mattox teaches the system recited in claim 14.

Mattox further teaches:
wherein the source virtual storage volume includes storage space on a plurality of disks accessible to the first compute node via a network (FIGs. 1 and 5; col. 5, lines 53-63, “the virtual computing environment 100 can perform replication of one or more virtual machine disks”; e.g., wherein the source datastore 106 [i.e., source virtual storage volume] includes storage space on a plurality of virtual machine disks accessible to the source system 101 [i.e., first compute node] via a network depicted in FIG. 1 between the source host server 102 and the source datastore 106), and wherein each of the first and second compute nodes includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of containerized applications, wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume.

The combination of Mattox does not teach wherein each of the first and second compute nodes includes a container engine application executed by an operating 

However, Sterin teaches:
wherein each of the first and second compute nodes includes a container engine application executed by an operating system (FIGs. 1-2; [0025]-[0027]; e.g., each of the VMs 2161-2 [i.e., first and second compute nodes] in the host computers 2021-N includes a container daemon 218 [i.e., container engine application] executed by a guest OS 219 [i.e., operating system]), the container engine application providing a standardized platform for instantiation and execution of containerized applications (FIGs. 1-2; [0027], [0030]; e.g., the container daemon 218 [i.e., container engine application] providing a standardized platform for the instantiation and execution of the user-level containerized application(s), whereby each VM 216 is configured to run one or more virtual containers 217 therein that are instantiated on that VM 216 by the container daemon 218), wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume (FIGs. 1-2; [0020], [0029]; e.g., the one or more containerized application(s) includes the file sharing volume services 114, which are plugins to container daemon 120, run above the base volume plugins 116 [i.e., storage driver] in VMs 100 configured to manage the storage system 240 [i.e., source virtual storage volume]).
 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Sterin to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a system of Sterin having host computers, each of which includes virtual machines (VMs) with a container daemon executed by a guest operating system (OS) for execution of the user-level containerized application(s). Doing so with the system of Sterin would provide a scalable and highly available distributed file storage system that permits containerized applications running in distinct container hosts, such as virtual machines (VMs), to simultaneously read/write to the same storage volume, such as the same block device. Storage volumes which can be simultaneously accessed by distinct container hosts are referred as “shared” storage volumes. (Sterin, [0013])

	Regarding claims 10-12, the claimed method comprises the same steps or elements as those in claim 17. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.B.V./Patent Examiner, Art Unit 2136
 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136